       Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Lawrence Hasha                           Case No.
11               Plaintiff,
12                                              Complaint For Damages And
         v.                                     Injunctive Relief For Violations
13                                              Of: Americans With Disabilities
       140 Toll House Hotel, LLC, a             Act; Unruh Civil Rights Act
14     Delaware Limited Liability Company

15               Defendants.

16
17         Plaintiff Lawrence Hasha complains of 140 Toll House Hotel, LLC, a
18   Delaware Limited Liability Company, and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He has
22   multiple sclerosis and is an above-the-knee amputee (right leg) who depends
23   upon a wheelchair for mobility.
24     2. Defendant 140 Toll House Hotel, LLC owned Toll House Hotel located
25   at or about 140 S Santa Cruz Ave, Los Gatos, California, in September 2020.
26     3. Defendant 140 Toll House Hotel, LLC owns Toll House Hotel (“Hotel”)
27   located at or about 140 S Santa Cruz Ave, Los Gatos, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                           1

     Complaint
       Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 2 of 7




1    capacities, their ownership connection to the property and business, or their
2    relative responsibilities in causing the access violations herein complained of,
3    and alleges a joint venture and common enterprise by all such Defendants.
4    Plaintiff is informed and believes that each of the Defendants herein is
5    responsible in some capacity for the events herein alleged, or is a necessary
6    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
7    the true names, capacities, connections, and responsibilities of the Defendants
8    are ascertained.
9
10     JURISDICTION & VENUE:
11     5. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     6. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21
22     FACTUAL ALLEGATIONS:
23     8. Plaintiff stayed at the Hotel in September 2020 with the intention to
24   avail himself of its services and to assess the business for compliance with the
25   disability access laws.
26     9. The Hotel is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed


                                               2

     Complaint
       Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 3 of 7




1    to provide wheelchair accessible guestrooms in conformance with the ADA
2    Standards as it relates to wheelchair users like the plaintiff.
3      11. The Hotel provides guestrooms to its customers but failed to provide a
4    wheelchair accessible guestroom to plaintiff.
5      12. A few problems that plaintiff encountered is that plaintiff was promised
6    a guest room with a roll-in shower. Plaintiff reserved a room with a roll-in
7    shower but learned, just a day before his arrival, that his room had been given
8    away to another customer. Plaintiff was entitled to rely on the Hotel’s
9    assurance that he would receive the room that he reserved.
10     13. The Hotel, after notifying plaintiff that his room had been given away,
11   was offered an alternative room that was supposed to be both a suite and fully
12   accessible for wheelchair users. Even though the plaintiff was upset about not
13   receiving the original room that he reserved, he reluctantly accepted the
14   alternative accommodations --- especially because he had already planned his
15   trip and was to arrive the next day.
16     14. When plaintiff arrived at the Hotel, he was given a key and the room
17   number to the room that was supposed to be accessible. Upon arriving to the
18   room, plaintiff learned that the room was, in fact, not accessible.
19     15. The paths of travel inside the guestroom were narrow due to the
20   configuration of the room. Moreover, many of the devices, controls, peephole
21   and coat hook were too high for wheelchairs users.
22     16. Plaintiff believes that there are other features of the guestrooms that
23   likely fail to comply with the ADA Standards and seeks to have fully compliant
24   guestrooms available for wheelchair users.
25     17. On information and belief, the defendants currently fail to provide
26   wheelchair accessible guestrooms.
27     18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
28   personally encountered these barriers.


                                              3

     Complaint
        Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 4 of 7




1      19. As a wheelchair user, the plaintiff benefits from and is entitled to use
2    wheelchair accessible facilities. By failing to provide accessible facilities, the
3    defendants denied the plaintiff full and equal access.
4      20. The failure to provide accessible facilities created difficulty,
5    embarrassment, frustration, and discomfort for the Plaintiff.
6      21. The defendants have failed to maintain in working and useable
7    conditions those features required to provide ready access to persons with
8    disabilities.
9      22. The barriers identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the
11   Department of Justice as presumably readily achievable to remove and, in fact,
12   these barriers are readily achievable to remove. Moreover, there are numerous
13   alternative accommodations that could be made to provide a greater level of
14   access if complete removal were not achievable.
15     23. Plaintiff will return to the Hotel to avail himself of its services and to
16   determine compliance with the disability access laws once it is represented to
17   him that the Hotel and its facilities are accessible. Plaintiff is currently
18   deterred from doing so because of his knowledge of the existing barriers and
19   his uncertainty about the existence of yet other barriers on the site. If the
20   barriers are not removed, the plaintiff will face unlawful and discriminatory
21   barriers again.
22     24. Given the obvious and blatant nature of the barriers and violations
23   alleged herein, the plaintiff alleges, on information and belief, that there are
24   other violations and barriers on the site that relate to his disability. Plaintiff will
25   amend the complaint, to provide proper notice regarding the scope of this
26   lawsuit, once he conducts a site inspection. However, please be on notice that
27   the plaintiff seeks to have all barriers related to his disability remedied. See
28   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff


                                               4

     Complaint
       Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 5 of 7




1    encounters one barrier at a site, he can sue to have all barriers that relate to his
2    disability removed regardless of whether he personally encountered them).
3
4    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
5    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
6    Defendants.) (42 U.S.C. section 12101, et seq.)
7      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
8    again herein, the allegations contained in all prior paragraphs of this
9    complaint.
10     26. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,     services,   facilities,   privileges,    advantages,     or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                              5

     Complaint
       Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 6 of 7




1                 the bathrooms, telephones, and drinking fountains serving the
2                 altered area, are readily accessible to and usable by individuals
3                 with disabilities. 42 U.S.C. § 12183(a)(2).
4      27. When a business provides facilities such as guestrooms, it must provide
5    accessible guestrooms.
6      28. Here, accessible guestrooms were not provided in conformance with the
7    ADA Standards on the day of plaintiff’s visit.
8      29. The Safe Harbor provisions of the 2010 Standards are not applicable
9    here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     30. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     31. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     32. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     33. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                              6

     Complaint
        Case 5:20-cv-09238-BLF Document 1 Filed 12/20/20 Page 7 of 7




1       34. Defendants’ acts and omissions, as herein alleged, have violated the
2    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
3    rights to full and equal use of the accommodations, advantages, facilities,
4    privileges, or services offered.
5       35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
6    discomfort or embarrassment for the plaintiff, the defendants are also each
7    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
8    (c).
9
10            PRAYER:
11            Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13          1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17          2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
22   Dated: December 11, 2020            CENTER FOR DISABILITY ACCESS
23
24
25
                                         By: _______________________
26
                                               Amanda Seabock, Esq.
27                                             Attorney for plaintiff
28


                                               7

     Complaint
